Citation Nr: 1745283	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-20 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for spinal stenosis.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1962 to July 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2013 and May 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Board hearing for the claims on appeal.  However, he later declined such a hearing in a July 2017 correspondence.

In addition, in a September 2017 correspondence, the Veteran requested that his case be remanded to the agency of original jurisdiction (AOJ) for review of additional evidence that was submitted in connection with the claims on appeal after the issuance of the most recent statements of the case (SOCs) in regard to such claims.  As the claims are being remanded, no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an initial compensable rating for bilateral hearing loss.  In this regard, in a July 2013 correspondence, the Veteran reported that he experiences difficulty understanding speech in a group setting, while watching television, or when speakers are not looking directly at him.  In addition, in a November 2015 correspondence, he reported that his hearing loss has been in decline.  This raises the possibility that the Veteran's hearing loss may have worsened since the most recent VA audiological examination performed in regard to this claim in May 2012.  Thus, the Veteran should be afforded a new VA examination to assess the current extent and severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran is also seeking service connection for spinal stenosis.  In this regard, in a November 2015 correspondence, the Veteran reported that his in-service duties required long periods of standing and twisting his back as well as pressure on his back, spine, and legs.  He also reported that such duties required strenuous body movement which has taken a toll on his spine.  He further stated that his primary doctor has been treating him for spinal stenosis for six years and has told him that this condition may have been induced by work performed during service.

The Veteran's service treatment records (STRs) do not contain any reports or treatment in regard to a neck or back disorder.  In addition, the Veteran's June 1964 separation examination and a subsequent annual examination in November 1966 do not contain any reports of a neck or back disorder at such times.  A post-service VA treatment record from October 2015 contains a report that the Veteran has multilevel degenerative changes of the lumbar spine with severe spinal canal stenosis.  However, his post-service treatment records do not contain findings regarding the etiology of this disorder.

While the record shows that the Veteran has been diagnosed with spinal stenosis and asserts that such condition was caused by work performed during service, he has not yet been afforded a VA examination in regard to this claim.  The Board finds that the low threshold requirement has been met for a VA examination, and that a remand is required to address the nature and etiology of the Veteran's spinal stenosis.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In addition, while on remand, updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records from January 2017.

2.  Thereafter, schedule the Veteran for a VA examination to assess the severity of his service-connected bilateral hearing loss.

3.  Also, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his spinal stenosis.  The entire claims file should be reviewed by the examiner.

After examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's spinal stenosis had its onset during, or is otherwise related to, his service.

A detailed rationale for all opinions offered should be provided.

4.  Finally, readjudicate the claims on appeal.  Consideration should be given to the evidence received since the June 2013 (hearing loss) and January 2017 (spinal stenosis) SOCs.  If all benefits sought are not granted in full, furnish the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the claim should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

